Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered April 10, 1972, convicting him of possession of weapons and dangerous instruments and appliances as a felony, upon a jury verdict, and sentencing him to a prison term of not more than three years. Judgment modified, in the interests of justice, by reducing the sentence to the time served. As so modified, judgment affirmed. In our opinion, the sentence was excessive to the extent indicated herein. Gulotta, P. J., Hopkins, Martuscello, Brennan and Munder, JJ., concur.